Case 2:19-cv-12106-MCA-MAH
Case 2:19-cv-12106-MCA-MAH Document
                           Document 89 Filed
                                       Filed 09/24/19
                                             09/25/19 Page
                                                      Page 11 of
                                                              of 22 PagelD:
                                                                    PageID: 89
                                                                            91




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flernington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pj cerillolaw(i6comcast.net
Attorneys Jar Plain tifT

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



 MALIBU MEDIA, LLC,
                                            Case No. 2:l9-cv-12106-MCA-MAH
                    Plaintiff,

 V.


 JOHN DOE subscriber assigned IP address
 69.115.101.158

                    Defendant.


       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH
                    PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

John Doe was assigned the IP Address 69.115.101.158. Pursuant to Fed.R.Civ.P.




                                        1
Case 2:19-cv-12106-MCA-MAH
Case 2:19-cv-12106-MCA-MAH Document
                           Document 89 Filed
                                       Filed 09/24/19
                                             09/25/19 Page
                                                      Page 22 of
                                                              of 22 PagelD:
                                                                    PageID: 90
                                                                            92




41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.



      Dated: September 24, 2019                    Respectfiully submitted,

                                             By:    /s/ Patrick J. Cerillo
                                                   Patrick J. Cerillo. Esq.
                                                   Patrick J. Cerillo. LLC
                                                   4 Walter E. Foran Blvd.,
                                                   Sutç 402
                                                   Flemington, NJ 08822
                                                   Attorney ID No. 0148 1-1980
                                                   T: (908) 284-0997
                                                   F: (908) 284-0915
                                                   pj cerillolaw(c4comcast.net
                                                   Attorn etc Jar Plaintiff


                           CERTIFICATE OF SERVICE

       I hereby ccrtify that on September 24, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM /ECF and that servicc was
perfected on all counsel of record and interested parties through this system.

                                                   By: /s! Patrick J Cerillo




                                                               !ERED      -__-   1




                                         2
